Citation Nr: 0909561	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in April 2008.


FINDINGS OF FACT

1.  Chronic sinusitis disability was not manifested during 
service, nor is any current chronic sinusitis disability 
causally related to service.

2.  Chronic right shoulder disability was not manifested 
during service, nor is any current chronic right shoulder 
disability causally related to service.

3.  Chronic bilateral knee disability was not manifested 
during service, nor is any current chronic bilateral knee 
disability causally related to service. 


CONCLUSIONS OF LAW

1.  Sinusitis was neither incurred in nor aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A right shoulder disability was neither incurred in nor 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

3.  A bilateral knee disability was neither incurred in nor 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated August 2005, 
March 2006, and May 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2005 prior to the initial unfavorable 
decision in January 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 and May 2008 letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
December 2008 supplemental statement of the case, thereby 
curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, service treatment records, and lay evidence.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disabilities.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  There is no persuasive indication that 
the claimed disabilities may be associated with the Veteran's 
service.  There is otherwise sufficient competent evidenced 
to decide the claims in the form of service treatment records 
and post-service treatment records.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sinusitis

Service treatment records show that the Veteran was seen for 
complaints of congested sinuses in April 1976.  Follow-up 
treatment the next day refers to the sinus complaints as 
improved.  Service treatment records do not include any other 
references to sinus complaints.  At the time of the Veteran's 
May 1976 exit examination, the Veteran checked the 
appropriate box to deny sinusitis.  On examination, the 
Veteran's sinuses were clinically evaluated as normal.  The 
report of exit examination suggests that neither the Veteran 
nor the examiner believes there was any sinusitis at that 
time. 

Pursuant to the Board's April 2008 remand, the RO obtained VA 
treatment records from 2005 to 2008.  A review of these 
records reveals treatment for various medical disorders, but 
no reported treatment for sinus complaints.  

The Veteran's service treatment records note only a single 
incident of sinusitis in service.  Following that incident, 
the record provides no competent medical evidence of a 
current disability or a nexus between any current disability 
and the Veteran's service.  The Board compelled to conclude 
that any current sinusitis is not related to the one 
incidence of sinus complaints during service.  It appears 
that the problem was acute and resolved as evidenced by the 
clinically normal findings at the time of discharge 
examination.  The record otherwise does not include any 
supporting evidence of post-service sinus problems. 

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against the finding 
of service connection for sinusitis.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Shoulder Disability

Service treatment records dated in March 1976 show that the 
Veteran complained of pain in his right shoulder secondary to 
push-ups 2-3 days before.  The examiner diagnosed mild muscle 
strain.  At the May 1976 exit examination, the Veteran marked 
no when asked have you ever had or have you now a painful or 
"trick" shoulder.  The examiner specifically reported the 
upper extremities (strength, range of motion) as normal.  
Again, the exit examination report is evidence against a 
finding that there was any right shoulder disability at that 
time.

VA medical records from 2005 to 2008 have been reviewed, but 
there does not appear to be any documentation of ongoing 
right shoulder complaints.  The Veteran was treated for a 
number of unrelated medical problems.  If the Veteran was 
suffering from chronic right shoulder disability, these are 
precisely the records where one would expect such complaints 
to be documented, even if referenced only in connection with 
general physical examinations.  

In sum, the Veteran's service treatment records note only a 
single incident of right shoulder pain in service.  Following 
that incident, the record provides no competent medical 
evidence of a nexus between any current disability and the 
Veteran's service.  

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against the finding 
of service connection for right shoulder disability.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Bilateral Knee Disability

The Veteran's service treatment records are also silent as to 
any complaints, treatments, or diagnosis of a knee 
disability.  During the Veteran's May 1976 exit examination, 
the Veteran marked no when asked have he ever had or at that 
time had a "trick" or locked knee, bone, joint, or other 
deformity, or arthritis.  The examiner reported the lower 
extremities as clinically normal.  As with the other two 
issues, this report constitutes significant evidence arguing 
against a finding of bilateral knee disability at that time.  

Post-service records do not show treatment for any knee 
disability.  VA records from 2005 to 2008 document various 
unrelated medical problems, but do not show any knee 
complaints or abnormal findings related to the knee.  The 
file simply lacks any competent supporting evidence of a 
causal connection between any current bilateral knee 
disability and service. 

Based on the evidence of record, the Board finds that a 
preponderance of the evidence is against the finding of 
service connection for bilateral knee disability.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


